    Case 2:20-cv-00080-TS Document 14 Filed 04/02/20 PageID.99 Page 1 of 5




 David J. Jordan (1751)
 david.jordan@stoel.com
 Wesley F. Harward (15623)
 wesley.harward@stoel.com
 STOEL RIVES LLP
 201 S. Main Street, Suite 1100
 Salt Lake City, UT 84111
 Telephone: 801.328.3131

 Attorneys for Defendant Corporation of the
   President of The Church of Jesus Christ of
   Latter-day Saints

                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH

 LYNNETTE COOK, RODNEY JAY                           RESPONSE TO PLAINTIFFS’
 VESSELS, JULIE TITTLE                                 RULE 12(f) MOTION TO
 TAGGART,                                                    STRIKE

                            Plaintiffs,           Case No. 2:20-CV-00080-TS-PMW

          v.                                      The Honorable Ted Stewart
                                                  The Honorable Paul M. Warner
 CORPORATION OF THE
 PRESIDENT OF THE CHURCH OF
 JESUS CHRIST OF LATTER-DAY
 SAINTS, a Utah corporation sole,

                            Defendant.


         Corporation of the President of The Church of Jesus Christ of Latter-day

Saints (the “Church”) submits this Response to Plaintiffs’ Rule 12(f) Motion to

Strike (Docket 12).



                                            -1-
105926566.1 0056812-00019
   Case 2:20-cv-00080-TS Document 14 Filed 04/02/20 PageID.100 Page 2 of 5




         Plaintiffs filed an improper sur-reply to Defendant’s Motion to Dismiss on

March 19, 2020, (the “Sur-Reply”) in violation of DUCivR 7(b)(2). In the Sur-

Reply plaintiffs wrote that they “asked the Church to end this controversy” and that

they “offered to settle with the Church.” Docket 9 at 2. Plaintiffs further described

their settlement offers as follows:

                   Plaintiffs offered a plan that would eliminate world poverty and
                   child prostitution, using Plaintiffs’ experts and the contacts,
                   power and influence of the Church. The second option we
                   offered was to simply agree to a “Statement of Real Truth,”
                   which we prepared for the purpose of eliminating further fraud
                   from being perpetrated by the Church.

Id (emphasis added).

         The Church’s two-paragraph response noted that the Sur-Reply was

filed in violation of the Court’s rules and that Plaintiffs omitted to attach to

the Sur-Reply the actual correspondence, including the “Statement of Real

Truth” to which they referred. Accordingly, the Church attached the

correspondence to its response. See Docket 11.

         Plaintiffs now complain that, according to the Federal Rules of

Evidence, settlement correspondence is confidential and inadmissible. But it

was Plaintiffs—not the Church—that originally raised the subject of

Plaintiffs’ settlement offers and discussed the so-called “Statement of Real

                                              -2-
105926566.1 0056812-00019
   Case 2:20-cv-00080-TS Document 14 Filed 04/02/20 PageID.101 Page 3 of 5




Truth.” Having done so, Plaintiffs opened the door and waived any

protection that otherwise would have been afforded their settlement

communications.

         In short, Plaintiffs should not now be heard to complain that the

Church provided the Court with the actual correspondence to which

Plaintiffs’ referred and described in detail in their Sur-Reply. Apparently,

Plaintiffs now recognize that the “Statement of Real Truth” only highlights

the non-justiciable nature of their “fraud claims.” But the doctrine of

completeness allows the Court to view the actual document Plaintiffs’

described in their Sur-Reply. Accordingly, the Motion to Strike should be

denied.

         Regardless, the Motion to Strike also fails because the Church has not

sought admission of the correspondence into evidence. The rules cited by

Plaintiffs—Rule 408—is a rule of evidence. And the Church’s Motion to

Dismiss is brought under Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim. As set forth in the Motion to Dismiss,

such motions are decided on the pleadings. And no evidence is taken by the

Court at this stage. The correspondence was attached only for the sake of

completeness in the face of Plaintiffs’ references to it. Accordingly, the

                                           -3-
105926566.1 0056812-00019
   Case 2:20-cv-00080-TS Document 14 Filed 04/02/20 PageID.102 Page 4 of 5




Motion to Strike is moot.

          DATED: April 2, 2020.
                                           STOEL RIVES LLP


                                           /s/ David J. Jordan
                                           David J. Jordan
                                           Wesley F. Harward

                                           Attorneys for Defendant Corporation of
                                             the President of The Church of Jesus
                                             Christ of Latter-day Saints




                                     -4-
105926566.1 0056812-00019
   Case 2:20-cv-00080-TS Document 14 Filed 04/02/20 PageID.103 Page 5 of 5




                            CERTIFICATE OF SERVICE

         I hereby certify that on April 2, 2020, a true and correct copy of the

foregoing RESPONSE TO PLAINTIFFS’ RULE 12(f) MOTION TO STRIKE

was served via email and U.S. mail upon the following:

Lynnette Cook
228 W. Garden Park
Orem, Utah 84057
Email: lovelylynnettest@gmail.com

Rodney Jay Vessells
230 W. Garden Park
Orem, Utah 84057
Email: ssevdor@gmail.com

Julie Little Taggart
225 South 300 East, #507
Salt Lake City, Utah 84111
Email: JLT1920@yahoo.com

Pro Se Plaintiffs



                                             /s/ Rose Gledhill




                                            -5-
105926566.1 0056812-00019
